Citation Nr: 0408195	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  01-06 817A	)	DATE
	)
	)


THE ISSUE

Whether the April 3, 1984, decision by the Board of Veterans' 
Appeals (Board) denying (1) restoration of a total evaluation 
based on individual unemployability due to service-connected 
psychiatric disability and (2) an evaluation in excess of 
70 percent for a chronic acquired psychiatric disorder should 
be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  Mark R. Lippman, attorney at 
law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The moving party (appellant) served on active duty from .

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in an April 3, 1984, 
Board decision.  In that decision, the Board denied 
entitlement to an evaluation in excess of 70 percent for the 
service-connected anxiety disorder and denied entitlement to 
restoration of a total rating for compensation based upon 
individual unemployability.  

In a December 2001 decision, the Board found that no clear 
and unmistakable error existed in the April 3, 1984, Board 
decision.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2003, the Court vacated the Board's December 2001 
decision and remanded for readjudication.  In December 2003, 
the Board advised the appellant of that determination and 
afforded him the opportunity to submit additional argument 
relevant to the motion; thereafter he indicated he had 
nothing further to submit.  Therefore, the Board will again 
address the appellant's motion for revision of the April 3, 
1984, Board decision.


FINDINGS OF FACT

1.  Any error committed by the Board in the April 3, 1984, 
decision in denying restoration of a total evaluation based 
on individual unemployability due to service-connected 
psychiatric disability did not manifestly change the outcome 
of the decision as to this issue.

2.  The April 3, 1984, Board decision, when denying an 
evaluation in excess of 70 percent for the service-connected 
psychiatric disorder, and the underlying RO decision, which 
reduced the rating for the service-connected psychiatric 
disorder from a 100 percent schedular evaluation to 
70 percent, failed to consider and apply the applicable 
regulatory provisions governing reductions of total 
disability evaluations in effect at that time and had it 
applied the correct law extant at that time, it would have 
manifestly changed the outcome of the decision as to this 
issue.  


CONCLUSIONS OF LAW

1.  The Board's April 3, 1984, decision that denied 
restoration of a total evaluation based on individual 
unemployability due to service-connected psychiatric 
disability does not contain clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).

2.  The Board's April 3, 1984, decision that denied an 
evaluation in excess of 70 percent for the service-connected 
psychiatric disorder contains clear and unmistakable error in 
failing to restore the 100 percent schedular evaluation; 
accordingly restoration of a 100 percent schedular evaluation 
for the service-connected psychiatric disability is 
warranted.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, through his representative, contends that the 
April 3, 1984, Board decision contains clear and unmistakable 
error.  Specifically, he asserts that the Board had 
mischaracterized one of the issues by considering a claim for 
an increased evaluation, as opposed to considering the claim 
as a rating reduction claim.  He states that as a result of 
the mischacterization of the issue, the 1984 Board did not 
apply the correct standard to the reduction of the total 
schedular evaluation of the appellant's service-connected 
disability.  As to the claim for restoration of a total 
rating for compensation based upon individual 
unemployability, the appellant states that the Board 
improperly placed the burden on the appellant to prove 
entitlement to restoration of the total rating for 
compensation based upon individual unemployability, as 
opposed to VA having that burden.  Additionally, the 
appellant stated that the Board mischaracterized the evidence 
and completely ignored a letter written by a private 
physician, which supported the appellant's claim that he was 
entitled to individual unemployability.  In essence, the 
appellant asserts that there was no clear and convincing 
evidence of his employability to result in the denial of the 
restoration of a total rating for compensation based upon 
individual unemployability. 

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) in this 
claim.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  However, 
the claim now before the Board is a legal challenge to a 
prior Board decision and does not involve acquiring or 
submitting any additional evidence.  Furthermore, the Court 
has held that the VCAA is not applicable to clear and 
unmistakable error claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).

I.  Legal Criteria

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds of 
clear and unmistakable error.  A claim in which review is 
requested under the statute may be filed at any time after 
the underlying decision is rendered.  Pursuant to VAOPGCPREC 
1-98 (Jan. 13, 1998), the Board's authority applies to any 
claim pending or filed after November 21, 1997, the date of 
enactment of the statute.  38 C.F.R. § 20.1400.  If the 
record establishes the error, the prior decision shall be 
reversed or revised.  A request for a revision of a Board 
decision based on clear and unmistakable error may be 
instituted by the Board on its own motion or upon request of 
the claimant.

Clear and unmistakable error is defined as:

A very specific and rare kind of error of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2003).  To warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003).  Examples of 
situations that are not clear and unmistakable include, a 
changed diagnosis, i.e., a new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the 
Secretary's failure to fulfill the duty to assist; and, 
allegations based on improper evaluation of evidence, i.e., a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d)(1)-(3) (2003).

Prior decisions issued by the Court on the issue of clear and 
unmistakable error in an RO rating decision provide guidance 
for determining whether clear and unmistakable error exists 
in a Board decision.  The Court has defined clear and 
unmistakable error as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  The Court has also held that a finding that 
there was such error "must be based on the record and the 
law that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to the 
attention of later reviewers, compels a conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Or stated differently, a 
successful claim for clear and unmistakable error requires a 
showing that the error was "outcome determinative."  Bustos 
v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999). 

II.  Relevant Factual Background

In a June 1963 rating decision, the RO granted service 
connection for anxiety reaction and assigned a noncompensable 
evaluation, effective December 8, 1962.  In July 1964, the RO 
granted a 10 percent evaluation, effective March 27, 1964.  
In October 1966, a 30 percent evaluation was granted, and in 
September 1970, a 50 percent evaluation was granted.  At the 
time the 50 percent evaluation was granted, the RO 
recharacterized the service-connected disability as latent-
type schizophrenia.  

In October 1971, the appellant filed a claim for an increased 
evaluation.  In February 1972, the RO granted a 70 percent 
evaluation for the service-connected psychiatric disorder, 
effective October 28, 1971, and also awarded a total rating 
for compensation based upon individual unemployability, 
effective October 28, 1971.  

In October 1974, the RO denied a schedular evaluation in 
excess of 70 percent for the service-connected psychiatric 
disorder.  

In a July 1981 rating decision, the RO terminated the total 
compensation evaluation based on individual unemployability 
and increased the schedular evaluation for the service-
connected psychiatric disorder, then classified as 
schizophrenia, from 70 percent disabling to 100 percent 
disabling.  The rating decision shows that the total rating 
for compensation based upon individual unemployability was 
terminated as of June 30, 1981, and that the 100 percent 
schedular evaluation was effective as of July 1, 1981.  The 
RO noted that an "AT ONCE" evaluation would be scheduled.  
(Capitals in original.)

Following an August 1981 VA psychiatric evaluation, the RO, 
in an October 1981 rating decision, proposed to reduce the 
disability evaluation for the service-connected psychiatric 
disorder, then classified as an anxiety reaction, from a 
100 percent schedular evaluation to a 70 percent evaluation, 
effective January 1, 1982.  In that rating decision, the RO 
reported the symptomatology reported by the VA examiner in 
the August 1981 evaluation report.  In the cover letter to 
the appellant, dated October 21, 1981, the RO stated that the 
evidence established that his service-connected condition had 
improved.  The appellant was provided with an opportunity to 
submit additional evidence to "show that the reduction for 
your nervous condition should not be made."  He was told 
that if no additional evidence was submitted within 60 days 
that the reduction would take place.  

In November 1981, the appellant submitted a statement, 
contesting the reduction, and had a private physician submit 
a statement addressing the severity of the appellant's 
service-connected psychiatric disorder.  That same month, the 
RO issued a rating decision, dated November 16, 1981, wherein 
it denied an increased evaluation for the service-connected 
psychiatric disorder.  On November 19, 1981, the RO issued a 
statement of the case, which denied entitlement to an 
evaluation greater than 70 percent for anxiety reaction and 
denied a total rating based on unemployability.  The RO 
stated that the evidence on the latest VA examination did not 
warrant more than a 70 percent evaluation and that the 
evidence did not show that the appellant was precluded from 
following substantially gainful employment solely by reason 
of his service-connected psychiatric disability.  The 
appellant subsequently perfected his appeal.

In February 1983, the Board remanded claims for "Entitlement 
to an increased evaluation for a chronic psychiatric 
disorder, variously classified, rated seventy per cent (70%) 
disabling" and "Entitlement to restoration of a total 
evaluation based on individual unemployability due to 
service-connected psychiatric disability" for additional 
development and adjudicative action.  In July 1983, the RO 
continued the denial of the above claims.

In the April 3, 1984, Board decision that is being 
challenged, the Board determined that the schedular criteria 
for an evaluation in excess of 70 percent for a chronic 
psychiatric disorder, variously classified, had not been met.  
Additionally, the Board concluded that the appellant was 
clearly and convincingly able to perform a substantially 
gainful employment and that the requirement for restoration 
of a total rating for compensation based upon individual 
unemployability had not been met.  The Board stated the 
following, in part:

The appellant is well educated and has a 
varied occupational background.  When he 
was discharged from his admission for 
observation and evaluation in May 1983, 
he was reported as employable.  A social 
work summary associated with the above 
hospital admission indicated current 
employment as a substitute teacher and as 
a professional umpire for baseball games 
during the summer.  Additionally, [the 
appellant] enjoys spectator sports, is 
active in his church, and enjoys reading 
as well as a hobby.  It is apparent that 
he has not been rendered unable to work 
as a result of his psychiatric disorder; 
on the contrary, the evidence of record 
has clearly reflected an ability to 
perform substantially gainful work.  The 
requirements for restoration of a total 
compensation evaluation based on 
individual unemployability have not been 
met.  

The applicable regulations in effect at the time of the April 
3, 1984, Board decision are shown below.  The Board notes 
that such regulations did not change between the time the RO 
reduced the appellant's evaluation in 1981 and the time of 
the Board's 1984 decision.

Under 38 C.F.R. § 4.16(a) (1983), entitled "Total disability 
ratings for compensation based on unemployability of the 
individual," it stated the following, in part:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities . . . .

(Emphasis added.)

Under 38 C.F.R. § 3.343 (1983), entitled "Continuance of 
total disability ratings," it stated the following, in part:

(a) General.  Total disability ratings, 
when warranted by the severity of the 
condition and not granted purely because 
of hospital, surgical, or home 
treatment, or individual unemployability 
will not be reduced, in the absence of 
clear error, without examination showing 
material improvement in physical or 
mental condition.  Examination reports 
showing material improvement must be 
evaluated in conjunction with all the 
facts of record, and consideration must 
be given particularly to whether the 
veteran attained improvement under the  
ordinary conditions of life, i.e., while 
working or actively seeking  work or 
whether the symptoms have been brought 
under control by prolonged rest, or 
generally, by following a regimen which 
precludes work, and, if the latter, 
reduction from total disability ratings 
will not be considered pending 
reexamination after a period of 
employment (3 to 6 months). . . . 

(c) Individual Unemployability.  In 
reducing a rating of 100 percent 
service[-]connected disability based on 
individual unemployability, the 
provisions of [38 C.F.R.]§ 3.105(e) are 
for application but caution must be 
exercised in such a determination that 
actual employability is established by 
clear and convincing evidence. . . . 

(Italics in original.)

III.  Analysis

A.  Termination of the total rating for compensation based 
upon
individual unemployability

As stated above, the appellant argues that the Board 
improperly placed the burden on him to prove entitlement to 
restoration of the total rating for compensation based upon 
individual unemployability.  Additionally, he argues that the 
Board did not "fairly read" findings made in a 1983 social 
work summary and that the Board "completely ignored" a 
statement from a private physician, who essentially stated 
that the appellant was prevented from working due to his 
psychiatric disorder.  The crux of the appellant's argument 
is that because there was no clear and convincing evidence of 
his employability, the April 1984 Board decision was clearly 
and unmistakably erroneous in making such a finding in 
justifying the termination of the total rating for 
compensation based upon individual unemployability award.

In its August 2003 decision, the Court determined that the 
1984 Board had mischaracterized the issue before it as one 
for a claim for restoration of the appellant's total rating 
for compensation based upon individual unemployability as 
opposed to an appeal of the termination of his total rating 
for compensation based upon individual unemployability.  
Further, it determined that the Board, in its December 2001 
decision, had "failed to consider or address the extent to 
which the 1984 B[oard] decision considered the applicability 
to the appellant's claim of 38 C.F.R. § 4.13 (1983)" and had 
failed to provide an adequate statement of reasons and bases 
regarding whether the 1984 Board, "despite its citation to 
§ 3.343(c), properly applied the 'clear and convincing 
standard' set forth in that regulation or, rather, improperly 
placed the burden on the veteran to prove that he was not 
employable."  (Emphasis in original.)  

The Board has carefully reviewed the evidence of record at 
the time of the April 1984 Board decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the Board in its April 3, 
1984, decision when it denied restoring the total evaluation 
based on individual unemployability due to the service-
connected psychiatric disorder.  The reasons follow.

At the time the RO terminated the appellant's total rating 
for compensation based upon individual unemployability, it 
granted him a 100 percent schedular evaluation for the 
service-connected psychiatric disorder.  As stated above, the 
total rating for compensation based upon individual 
unemployability was terminated on June 30, 1981, and the 
100 percent schedular evaluation for the psychiatric disorder 
was granted as of July 1, 1981.  Thus, there was no gap in 
time between the termination of the total rating for 
compensation based upon individual unemployability and the 
grant of the 100 percent schedular evaluation for the 
service-connected psychiatric disorder.  A 100 percent 
schedular evaluation is a greater benefit than that of a 
total rating for compensation based upon individual 
unemployability, as a veteran is entitled to ancillary 
benefits when in receipt of a total schedular evaluation that 
he is not entitled to when in receipt of a total rating for 
compensation based upon individual unemployability.  
Therefore, once the 100 percent schedular evaluation was 
granted for the psychiatric disorder, the appellant was no 
longer legally entitled to a total rating for compensation 
based upon individual unemployability.  See 38 C.F.R. 
§ 4.16(a) (1983).  This regulation, quoted above, addressed 
when a total rating for compensation based upon individual 
unemployability was warranted and what criteria was needed 
for this evaluation to be assigned.  Id.  In order for a 
veteran to be entitled to a total rating for compensation 
based upon individual unemployability, his schedular rating 
had to be "less than total."  Id.  A 100 percent schedular 
evaluation is a "total" evaluation-it is the maximum 
schedular evaluation that a veteran can attain.  

Thus, to reiterate, as of July 1, 1981, the appellant was no 
longer legally entitled to a total rating for compensation 
based upon individual unemployability, as he had been granted 
a total schedular evaluation.  See Green v. West, 11 Vet. 
App. 472, 476 (1998) (holding "Since the veteran in this 
case is entitled to a 100% schedular rating, he is not 
eligible for a [total rating for compensation based upon 
individual unemployability]) citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for a total rating for 
compensation based upon individual unemployability 
presupposes that the rating for the condition is less than 
100%").  The Board is aware that this caselaw did not exist 
at the time of the April 1984 Board decision; however, the 
regulation that the Court addressed in these two cases was 38 
C.F.R. § 4.16(a), which has not changed since the 1984 Board 
decision.  In these two cases, the Court was neither 
providing a new interpretation of the regulation nor creating 
new law; rather, it was merely confirming what the regulation 
states-that a veteran receiving a 100 percent schedular 
evaluation is not eligible to receive a total rating for 
compensation based upon individual unemployability.  Thus, 
the Board finds that it is proper for it to rely on the 
Court's holdings in making the determination that back in 
1984, a veteran was not entitled to a total rating for 
compensation based upon individual unemployability when in 
receipt of a 100 percent schedular evaluation.

Thus, having made the above finding, the Board finds that no 
matter how the 1984 Board denied the appellant's claim, even 
if it mischaracterized the issue before it, misapplied 38 
C.F.R. § 3.343(c), completely ignored evidence which 
supported individual unemployability, or misinterpreted 
evidence then of record, the outcome would be the same-that 
the termination of the total rating for compensation based 
upon individual unemployability was proper, as the appellant 
was no longer legally entitled to receive a total rating for 
compensation based upon individual unemployability once the 
100 percent schedular evaluation was granted for the service-
connected psychiatric disorder.  38 C.F.R. § 20.1403(c) 
(error must be one that would manifestly change the outcome 
when it was made); see Bustos, 179 F.3d at 1381 (to prove the 
existence of clear and unmistakable error, the claimant must 
show that "an outcome-determinative error occurred, that is, 
an error that would manifestly change the outcome of a prior 
decision.").  Here, any error, assuming there was error, 
that was committed in the 1984 Board decision, cannot rise to 
the level of clear and unmistakable error because it would 
not have manifestly changed the outcome as to this issue.  
Id. 

Regardless of the above finding, the Board will address that 
which the Court stated was lacking in the December 2001 
decision and that which the appellant asserted in his August 
2001 motion in challenging the 1984 Board decision.  The 
Court held that the 1984 Board mischaracterized the issue 
before it as a claim for restoration of the appellant's total 
rating for compensation based upon individual unemployability 
as opposed to an appeal of the termination of the total 
rating for compensation based upon individual 
unemployability.  In this case, a mischaracterization of the 
issue in the 1984 Board decision would not rise to the level 
of clear and unmistakable error, as, again, it would not have 
manifestly changed the outcome in this case.  38 C.F.R. 
§ 20.1403(c); see Bustos, 179 F.3d at 1381.  It goes back to 
the fact that at the time the total rating for compensation 
based upon individual unemployability was terminated, the 
appellant had been granted a greater benefit and was no 
longer eligible, under the law, to receive a total rating for 
compensation based upon individual unemployability.  Thus, no 
matter how the issue was phrased, the appellant was not 
entitled to the total rating for compensation based upon 
individual unemployability, as he had been granted a 
100 percent schedular evaluation for the service-connected 
psychiatric disorder at the time the termination of the total 
rating for compensation based upon individual unemployability 
had occurred.  Therefore, the 1984 Board's 
mischaracterization of the issue is irrelevant in this case.

Next, the Court found that the Board, in its December 2001 
decision, had "failed to consider or address the extent to 
which the 1984 B[oard] decision considered the applicability 
to the appellant's claim of 38 C.F.R. § 4.13 (1983)."  It 
appears the Court might have meant to state that the December 
2001 decision had failed to consider or address the extent to 
which the 1984 Board decision failed to consider the 
applicability to the appellant's claim of 38 C.F.R. § 4.13 
(1983).  See Appellant's Opening Brief to the Court, pages 6 
through 9 (arguing that the 1984 Board had failed to apply 
the procedural directive of 38 C.F.R. § 4.13 in determining 
that he was not entitled to a total rating for compensation 
based upon individual unemployability).  Additionally, 
immediately following the above determination by the Court, 
it pointed out that the 1984 Board had not compared the 
appellant's current employability picture with that before 
the RO at the time it awarded the total rating for 
compensation based upon individual unemployability.  Thus, 
the Court was further substantiating its finding that the 
1984 Board had failed to consider regulations extant at the 
time of its decision.  Therefore, for the above reasons, the 
Board finds that its assumption as to what the Court was 
stating in the August 2003 decision is reasonable.  

Under 38 C.F.R. § 4.13 (1983), entitled "Effect of change of 
diagnosis," it stated the following:

The repercussion upon a current rating of 
service connection when change is made of 
a previously assigned diagnosis or 
etiology must be kept in mind.  The aim 
should be the reconciliation and 
continuance of the diagnosis or etiology 
upon which service connection for the 
disability had been granted.  The 
relevant principle enunciated in § 4.128 
entitled "Change of Diagnosis" should 
have careful attention in this 
connection.  When any change in 
evaluation is to be made, the rating 
agency should assure itself that there 
has been an actual change in the 
conditions, for better or worse, and not 
merely a difference in thoroughness of 
the examination or in use of descriptive 
terms.  This will not, of course, 
preclude the correction of erroneous 
ratings, nor will it preclude assignment 
of a rating in conformity with § 4.7.

The 1984 Board did not address this regulation when it 
determined that the appellant was not entitled to restoration 
of the total rating for compensation based upon individual 
unemployability.  However, as stated above, that error, 
assuming that the failure to consider this regulation is 
error, would not rise to the level of clear and unmistakable 
error, because, even if it had considered that regulation, it 
would not have changed the outcome of this issue.  38 C.F.R. 
§ 20.1403(c); see Bustos, 179 F.3d at 1381.  Again, at the 
time the total rating for compensation based upon individual 
unemployability was terminated, the appellant was granted a 
100 percent schedular evaluation for the service-connected 
psychiatric disorder.  Thus, had the Board considered 
38 C.F.R. § 4.13, the appellant still would not have been 
entitled to the total rating for compensation based upon 
individual unemployability, as the law was against his claim.  
See 38 C.F.R. § 4.16(a).

Finally, the Court stated that the Board, in its December 
2001 decision, failed to provide adequate reasons and bases 
regarding whether the 1984 Board "despite its citation to 
§ 3.343(c), properly applied the 'clear and convincing 
evidence standard' set forth in that regulation or, rather, 
improperly placed the burden on the veteran to prove that he 
was not employable."  As stated above, whether the Board had 
incorrectly applied the law, such error would not rise to the 
level of clear and unmistakable error, for the reasons 
enumerated above.  This error would not be outcome 
determinative.  In fact, such regulation was inapplicable in 
this case to the termination of the total rating for 
compensation based upon individual unemployability, as that 
regulation contemplated that a "reduction" of the total 
rating for compensation based upon individual unemployability 
was being considered.  Here, at the time the total rating for 
compensation based upon individual unemployability was 
terminated, the appellant was granted a greater benefit-a 
100 percent schedular evaluation.  That is not a reduction as 
contemplated under 38 C.F.R. § 3.343(c).  Thus, while the 
Board applied a regulation that was inapplicable as to this 
claim, such error still does not rise to the level of clear 
and unmistakable error, because it would not have manifestly 
changed the outcome in this case.  38 C.F.R. § 20.1403(c); 
see Bustos, 179 F.3d at 1381.  

As to the appellant's argument that the 1984 Board did not 
"fairly read" findings of a 1983 social work summary and 
"completely ignored" a statement made by a private 
physician, which supported the appellant's claim, in making 
its determination that the appellant was not entitled to a 
total rating for compensation based upon individual 
unemployability, such errors, if they occurred, would never 
rise to the level of clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d)(3) (a disagreement as to how the facts were 
weighed or evaluated is not a clear and unmistakable error); 
Russell, 3 Vet. App. at 313 ("In order for there to be a 
valid claim of clear and unmistakable error, . . . the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated).  

The Board notes that the appellant has never stated that he 
did not warrant the 100 percent schedular evaluation for the 
service-connected psychiatric disorder that was assigned 
immediately following the termination of the total rating for 
compensation based upon individual unemployability.  

For the reasons stated above, the Board finds that the April 
1984 Board decision was not fatally flawed factually or 
legally at the time it was made, nor when viewed in light of 
the entire record at that time, would have manifestly changed 
the outcome of the decision but for the error.  38 C.F.R. 
§§ 20.1403(a) & (c).  Stated differently, no error committed 
by the Board in its 1984 decision would have changed the 
outcome in this case.  Accordingly, the Board concludes that 
the April 3, 1984, decision was supported by the evidence 
then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1403(a).

B.  Reduction of 100 percent schedular evaluation

As to this issue, the appellant argues that the 1984 Board 
decision mischaracterized the reduction for the service-
connected psychiatric disorder from the 100 percent schedular 
evaluation to 70 percent by considering the issue as a claim 
for increase.  He points out that at the time the RO reduced 
the evaluation that VA was required to satisfy procedural and 
substantive elements and cited to 38 C.F.R. § 3.343(a) 
(1983), which addresses what the evidence must show when 
reducing a 100 percent schedular evaluation.  

The Board has carefully reviewed the evidence of record at 
the time of the April 1984 Board decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case compels a finding that clear and 
unmistakable error was committed by the Board in its April 3, 
1984, decision when it denied an evaluation in excess of 
70 percent for the service-connected psychiatric disorder.  
The reasons follow.

As correctly pointed out by the appellant's representative, 
at the time of the April 1984 Board decision and the October 
1981 rating decision, which reduced the 100 percent schedular 
evaluation for the service-connected psychiatric disorder to 
70 percent, section 3.343(a) was in effect (which is quoted 
above).  This regulation was specifically applicable to the 
appellant's appeal of the reduction in evaluation of his 
service-connected psychiatric disorder, as it addressed the 
criteria needed to reduce a total disability rating.  It 
stated that "material improvement" must be shown, and that 
such material improvement "must" be evaluated in 
conjunction with all the facts of record.  Further, it stated 
that consideration "must be given particularly to whether 
the veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively seeking 
work."  

Neither the subsumed October 1981 RO rating decision, which 
proposed to reduce the appellant's psychiatric disorder from 
a 100 percent schedular evaluation to a 70 percent 
evaluation, nor the April 1984 Board decision, which 
determined that the appellant's service-connected psychiatric 
disorder did not warrant an evaluation in excess of 
70 percent, considered or applied the regulation cited above 
in making their determinations.  Initially, in the October 
1981 notification letter, the RO had noted improvement in the 
service-connected psychiatric disorder in determining that a 
reduction would be implemented.  However, in the November 
1981 statement of the case, the RO began labeling the issue 
as that of an increased evaluation and adjudicated the claim 
as a claim for increase.  The 1984 Board decision followed 
that characterization of the issue before it and also 
adjudicated it as a claim for an increased evaluation in 
accordance with the regulations that address increased rating 
claims.  The April 1984 Board decision did not consider the 
provisions of 38 C.F.R. § 3.343(a) either explicitly or 
implicitly and improperly adjudicated the claim as one for an 
increased evaluation.  Thus, the regulation extant at that 
time that was applicable to the appellant's claim for 
restoration of the total evaluation was not followed.  Again, 
that regulation was specific in what must be shown in order 
for a total disability rating to be reduced.  See 38 C.F.R. 
§ 3.343(a).  

As to whether or not the mischaracterization of the issue as 
an increased evaluation claim as opposed to a reduction claim 
rises to the level of clear and unmistakable error, the Board 
finds that such mischaracterization, alone, would not be the 
determinative factor.  Rather, it is what the 1984 Board did 
in its analysis of this issue that this Board finds is where 
clear and unmistakable error occurred.  Here, the Board 
improperly adjudicated the appellant's claim as a claim for 
increase, as opposed to a restoration claim.  The clear and 
unmistakable error in this case is based on a finding that 
had the 1984 Board considered the requirements of 38 C.F.R. 
§ 3.343(a) in its decision, it would have manifestly changed 
the outcome in this case in that the Board would have found 
the RO's reduction from the 100 percent schedular evaluation 
to the 70 percent evaluation for the psychiatric disorder in 
the October 1981 RO decision was improper.  Specifically, at 
the time the RO proposed to reduce the total schedular 
evaluation, there was no showing of "material improvement" 
in the appellant's service-connected psychiatric disorder 
when evaluated in conjunction with all the facts then of 
record nor was there evidence that the appellant had 
"attained improvement under the ordinary conditions of life, 
i.e., while working or actively seeking work" had occurred.  
The RO clearly did not apply the regulation when it proposed 
to reduce the veteran's total disability evaluation, nor did 
the Board, in adjudicating this claim.  The Board finds that 
the evidence of record at that time in no way met the 
requirements of 38 C.F.R. § 3.343(a) when the RO reduced the 
total disability rating for the service-connected psychiatric 
disorder.  

Accordingly, for the reasons stated above, the Board finds 
that the 1984 Board decision, that denied an evaluation in 
excess of 70 percent for the service-connected psychiatric 
contained clear and unmistakable error in failing to apply 
the correct law extant at that time to the appellant's claim 
for restoration of a 100 percent schedular evaluation for the 
service-connected psychiatric disorder.  Further, based upon 
this finding, restoration of a 100 percent schedular 
evaluation for the service-connected psychiatric disorder is 
warranted as of the date that the total schedular evaluation 
was reduced, which is January 1, 1982.  

The Board notes that in the August 2003 decision, the Court 
stated that on remand, as to this issue, the Board "must 
consider whether the 1984 Board erred by failing to apply to 
the appellant's claim 38 C.F.R. § 4.13 (1983)."  The Board 
has considered whether the 1984 Board erred by failing to 
apply this regulation; however, because a finding of clear 
and unmistakable error has been made on other grounds, the 
Board finds that it need not address whether additional error 
was made in the failure of the 1984 Board to apply this 
regulation to this issue, as any finding, either positive or 
negative, would not change the outcome in this case.  

IV.  Final Matter

In the appellant's motion for clear and unmistakable error in 
the 1984 Board decision, he argued that the Board erred in 
its February 20, 2001, decision, wherein the Board granted an 
effective date of December 17, 1996, for the award of a 
100 percent evaluation for the service-connected anxiety 
disorder.  Specifically, he stated that the Board erred in 
determining that the appellant had abandoned his claim for 
clear and unmistakable error as to the April 1984 decision.  
Even if this allegation is true, such error has not harmed 
the appellant, as this claim has now been adjudicated in this 
decision.








	(CONTINUED ON NEXT PAGE)


ORDER

The motion alleging clear and unmistakable error in the 
Board's April 3, 1984, decision in denying restoration of a 
total evaluation based on individual unemployability due to 
service-connected psychiatric disability is denied.

The motion alleging clear and unmistakable error in the 
Board's April 3, 1984, decision in denying an evaluation in 
excess of 70 percent for an acquired psychiatric disorder is 
granted; accordingly, restoration of a 100 percent schedular 
evaluation for the service-connected psychiatric disorder is 
warranted, effective from January 1, 1982, subject to the 
laws which govern the payment of monetary awards.



___________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2


